DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “optical measurement unit processor” contained within each of the optical measurement units must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not contain the claimed term “optical measurement unit processor” nor derivatives nor synonyms thereof such as “measurement unit processor” or “processor”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Communication unit in claim 1, where “unit” is the generic placeholder, and “obtains specific state information […]” is the functional language;
Control device in claim 1, where “device” is the generic placeholder, and “control the plurality of optical measurement units” is the functional language.
Operation input section in claim 3, where “section” is the generic placeholder, where “operation input” and “accepts an individual selection operation […]” is the functional language;
Step of obtaining specific state information in claim 8, where “step” is the generic placeholder, and “obtaining specific state information” is the functional language;
Step of collectively displaying the state information obtained on a display unit in claim 8, where “step” is the generic placeholder, and “collectively displaying the state information obtained on a display unit” is the functional language;
Step of controlling a plurality of optical measurement units in claim 8, where “step” is the generic placeholder, and “controlling a plurality of optical measurement units” is the functional language.
Display unit in claim 9, where “unit” is the generic placeholder, where “collectively display the state information …” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
b. communication unit: corresponding structure #16 and #24 in fig. 2, paragraph [0045] discloses that it is “comprised of a wireless communication module, and can perform a wireless communication between this communication unit 16 and a later-described communication unit 24 of the control device 2,” and [0047] states that “communication unit 24 comprised of a wireless communication module (or an externally connected wireless communication unit;”
c. control device: corresponding to structure #2 in Fig. 2 which is a computer.
d. Operation input section: corresponding structure #26 in fig. 2, paragraph [0047] discloses that is an e.g., a keyboard and a mouse;
e. Step of obtaining specific state information details disclosed in paragraph [0089]-[0098], in particular paragraph [0094], and corresponding figs. 6 and 7;
f. Step of collectively displaying the state information represented by fig. 5, and disclosed in paragraph [0026], [0065]-[0066], [0117]-[0118], and [0089]-[0098] and corresponding figs. 6 and 7;
g. Step of controlling a plurality of optical measurement units details disclosed in paragraphs [0106] and [0115], and depicted in figs. 1, 2, and paragraphs [0089]-[0098] and corresponding figs. 6 and 7. 
h. Display unit: corresponding to structure # 25 in Fig. 2 which is “e.g. a liquid crystal display”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this instance the examiner notes that the newly claimed limitation that the plurality of optical measurement units each include “an optical measurement unit processor” is not found in terminology or in scope in the originally filed disclosure and yet is claimed in in dependent claims 1 and 8. More specifically, the terminology does not appear in the specification, the drawings do not depict such and arrangement, and the specification also does not make plain that (nor more importantly how) one should construct the plurality of optical measurement units such that they contained said processor. To that end, since this limitation was added by amendment it is not only inadequately supported but also held to be new matter. Therefore claims 1 and 8 and their dependents are rejected for failing to comply with the written description requirement.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140022256 A1 by Carnes et al. (hereafter Carnes, previously of record) further in view of US 20080114239 A1 by Randall et al. (hereafter Randall, previously of record).

Regarding claim 1-3 and 5-7, Carnes teaches: 1. An optical measurement system (See Carnes’s Abstract and then see also either [0003] or [0039] which cover that the sensors can be optical sensors) comprising:
a plurality of optical measurement units, each of the plurality of optical measurement units includes a battery (this is inherent in the embodiment where the sensor 12 is wireless, see e.g. Carnes’s [0036] describing the sensor being wireless, because the sensor still performs electronic measurements, e.g. see Carnes’s [0037] describing the sensor performing electronic measurements, and therefore must have its own battery power given the lack of a cord. Furthermore the examiner notes that this is also a feature of the Randall art addressed below and has therefore been subject to an additional and/or alternative grounds of rejection under 103(a) below), an optical measurement unit processor (as best understood see Carnes’ Fig. 2 part 47 noting not only that this qualifies as a processor and is a portion of the optical measurement unit 14, but also that this can process the optical measurement data per se among other data as per [0043]-[0044] which detail that this comprises circuitry which performs the process of encryption on the optical measurements as well as memory for storing instructions, calibrations, and/or patient data), a holder that is mountable on a head of a subject (noting that “holder that is mountable” only requires that 1) the sensor could be used on the head, and 2) the sensor could be mounted in some way. Both are eminently inherent given their breadth, but regardless of inherency both can also be seen from Carnes as well. For example regarding 1) this is clearly shown in many sections of Carnes: see Carnes’ [0032] that iterates that the invention is described in terms of being used on a patient’s head, see [0037] which discusses that the method of use of Carnes requires being mounted on the patient’s forehead, see [0038] which iterates that the invention is used to determine e.g. cranial blood oxygenation, or see [0039] which iterates that the sensor can be configured for use on the forehead per se. Regarding 2) the examiner notes that mounting, even if only temporarily/by hand the sensor to the head is inherent and that Carnes is clearly capable of this small feature that would read on the claims as can be seen in the depiction provided by Carnes’ Fig. 1 noting that given the shape and external housing of Carnes it is clear that this could be used either as a hand held instrument or in tandem with some other structure such as a band or strap or adhesive as there are areas of the housing that are not required for sensing and could interact with such other mounting element. However and potentially more to the point the fact that the structures of Carnes’ invention explicitly include structure for mounting is also clear; e.g. see Carnes [0039] which again, specifically states that “sensor 12 is configured for use on a patient's forehead” and then see [0048] which specifically states “the sensor 12 may be configured to provide desired contact between the patient 46 and the detector 18, and/or the emitter 16” such that it is clear that using the invention specifically involves a unit which incorporates as part of its form/configuration a structure explicitly for mounting onto the patient’s head), a plurality of light transmitting probes disposed in the holder, and a plurality of light receiving probes disposed in the holder (see Carnes’ Fig. 2 noting that plural LEDs 42 and 44 and plural detectors 18A and 18B and included in 12; thus there are plural light emitting probes and plural light detecting probes respectively. Also and for compact prosecution the examiner notes that the two depicted sets of probes can actually be an array of even more elements; e.g. [0042] discusses as much with regards to the detectors), and is configured to perform brain function measurement on the subject (see Carnes’s Fig. 1-2 part 12 which is an optical measuring unit called a sensor by Carnes which comprises multiple light sources and multiple detectors then see Carnes’s [0040] which notes the inclusion of fiber optics in the sensors so as to teach the same limitations as the optical measurement unit as interpreted under 112(f); lastly while Fig. 1-2 showed a single sensor, see Carnes’s [0030]-[0032] which generally cover that the sensor can be a plurality of sensors of the same or different types or see [0033] which, in describing the base embodiment explicitly provides that this can be 2, 3, 4, or more sensors etc. and regarding being a brain function measurement the base embodiment of Carnes is fully capable of as much but for compact prosecution the examiner also notes that Carnes also describes e.g. obtaining data from the brain by subtracting the signal from the surface tissues in [0038], performing cerebral oximetry with plural sensors in [0033], or using Raman or fluorescent imaging among other options to image the tissue in [0040] each of which would be fully capable of gathering functional information on nervous tissue); and
at least one control device configured to control the plurality of optical measurement units (see Carnes’s Figs. 1-2 part 14 which is a computer called a monitor by Carnes, but which incorporates a microprocessor 48, memory 52 and 54 and control electronics including at least 48, 49, 58, 58, 60, and 62, etc.), wherein the control device includes:
a communication unit configured to receive, from each of the plurality of optical measurement units, specific state information which includes at least information on a communication state between the optical measurement unit and the control device on whether or not the optical measurement unit is in a state in which the optical measurement unit can perform a simultaneous measurement (while Carnes’s Figs. 1-2 have depicted 12 as being wired and thus lacking the communication unit as interfered under 112(f), the examiner notes that this is merely for display purposes and that Carnes teaches that the connection can be enacted wirelessly so as to have the communication unit per se, see Carnes’s [0036] which iterates as much. Regarding the functional limitations the examiner notes that these are always inherent in any wireless communication. This is true for several reasons: first the broadest reasonable interpretation (and even how the applicant uses the term in their specification) would include simply being connected or transiting data. Likewise substantially more meaningful interpretations in line with other/additional portions of the applicant’s specification are also inherent; e.g. note that Carnes’s [0036] states which protocols are envisioned and note that both Bluetooth and WLAN (i.e. IEEE 802.11) inherently not only allow the communicating devices to discover the connection status but also inherently include e.g. RSSI/RCPI so as to have a measure of communication strength built into any device which is compliant with the communication standard etc. As such it is unclear how any wireless communication could fail to inherently contain the claimed functional limitations and also clear that Carnes’s wireless communications would inherently contain substantially more communication state information than is required by the claim), and 
a control unit configured to determine whether each of the plurality of optical measurement units can perform the simultaneous measurement or not based on the state information received, transmit an instruction to two or more of the plurality of optical measurement units capable of performing the simultaneous measurement to perform the simultaneous measurement, and control the plurality of optical measurement units so that the simultaneous measurement is performed by the two or more of the plurality of optical measurement units simultaneously and in parallel (regarding the determination, Carnes’s invention inherently convers determining if the wireless device is connected and thus able to function, and also inherently covers determining that there is adequate signal to function at least for the Bluetooth and WLAN connections; regarding the transmitting of instructions and control to perform simultaneously, see Carnes’s Fig. 2 noting drive unit 60 connected to both the sensor 12 and timing unit 58 then see Carnes’s [0033] which covers that the measurements can be simultaneous as well as [0045] which covers that the diver receives timing data from the timing unit and drives the sensor units accordingly), 
wherein the two or more of the plurality of optical measurement units are configured to perform the simultaneous measurement based on the instruction transmitted from the control unit (this is inherent in showing that there are plural optical measurement units that can make a measurement, given above or iterated in brief see Carnes’s Figs. 1-2 in light of [0033], which are capable of obtaining a measurement as if they function at one point time they can function at another. However and for compact prosecution purposes the examiner directs the applicant to the rejection of the control unit above which shows that the optical measurement units actually would function simultaneously due to the function of the control unit instead of being merely fully capable of doing so), and ….
Regarding claim 3, the examiner further notes that Carnes teaches the use of an input section (see Carnes’s Figs. 1-2 part 22 and/or see [0034] which describes this to include various inputs fully capable of being used to input information) therefore teaching the subject matter of claim 3 except that it is the dependent to claim 2.
However, in the foregoing, the examiner omitted the amended limitation “wherein the state information includes information on a remaining battery capacity of the optical measurement unit” as indicated by ellipses above and omitted the content of claims 2 and 4-7 because Carnes does not collect battery or memory information nor does he display such information and thus Carnes alone fails to teach the newly claimed limitation of claim 1 and also the limitations of claims 2 and 4-7.
However Randall in the related field of wirelessly connected medical probes, teaches all of the following:
Regarding in particular the amended limitations of claim 1 and regarding, at least in the alternate, the limitation probe requiring a battery Randall teaches: “wherein the state information includes information on a remaining battery capacity of the optical measurement unit” (see Randall’s [0186] and [0190] which discuss remaining battery capacity being transferred to the computer and displayed and also sections such as [0215] (or Fig. 11 which is a battery monitoring circuit or Fig. 12 which is flow chart determining when to shut off the probe due to battery concerns) address transferring and utilizing battery capacity information, and where this serves as an alternate grounds of rejection to the examiner’s above statement about the necessity of the wireless probe of Carnes utilizing a battery, as Randall clearly teaches that wireless probes should contain a battery).
Regarding in particular claim 2, Randall teaches: 2. The optical measurement system as recited in claim 1, wherein the control unit of the control device is further configured to collectively display information on whether or not the simultaneous measurement can be performed on a display unit for each of the plurality of optical measurement units as best understood, the specifying step is redundant to the determining step already performed by the control device in claim 1 and therefore is taught as given above. Regarding the remaining display limitation see Randall’s teaches this in many places for his various types of state information; e.g. see [0156] or Fig. 9 and [0177]-[0179] for determining and displaying communication status based on being linked or based on signal strength; e.g. see [0169], [0186]-[0187], [0190] which each cover determining and displaying battery state information; or even general status information for a wide variety of things as taught in [0211]; etc.).
Regarding in particular claim 3, Randall teaches: 3. The optical measurement system as recited in claim 2 (see the statements relating to claim 2 above, as this is the only portion of the claim not taught by Carnes), wherein the control device further includes an operation input section configured to receive individual selection operations selecting the two or more of the plurality of optical measurement unit capable of performing the simultaneous measurement (at least in the alternative, the examiner also notes that Randall teaches not only an input unit that can take in information at [0054] which discusses that the user is presented with controls 104 (and therefore is fully capable of the claimed function) but even teaches what the applicant may be driving at which is that the control device/computer is configured to take this input and change the operation of the probes (e.g. turn on or off) based thereon which is taught at [0170]; therefore Randall also teaches an alternative rejection to the citation of Carnes above).
Regarding in particular claim 5, Randall teaches: 5. The optical measurement system as recited in claim 1, and Randall or alternatively Carnes teaches: wherein the state information further includes at least one of information on remaining memory capacity of the optical measurement unit and information on a received light quantity signal of the optical measurement unit (regarding memory information, see Randall’s [0167]-[0168] which discusses throttling acquisition and transfer rates based on available memory and transmission bandwidth; alternative and regarding the received light quantity, note that this is taught by Carnes at [0047] wherein the signal corresponds to the amount of light received by the detector and thus is a light quantity).
Regarding in particular claim 6, Randall teaches: 6. The optical measurement system as recited in claim 1, wherein a control unit of the control device is further configured to calculate a measurement possible time for each of the plurality of optical measurement units based on at least a remaining battery capacity of the optical measurement unit, calculate a simultaneous measurement possible time when a simultaneous measurement is performed by the plurality of optical measurement units based on respective measurement possible times for each of the plurality of optical measurement units, and display the simultaneous measurement possible time on a display unit (see Randall’s [0186] and [0190] which discuss remaining battery capacity being transferred to the computer and displayed and also sections such as [0215] (or Fig. 11 which is a battery monitoring circuit or Fig. 12 which is flow chart determining when to shut off the probe due to battery concerns) address transferring and utilizing battery capacity information including calculating a time remaining, which if done for each of Carnes’s units would show which times overlap).
Regarding in particular claim 7, Randall teaches: 7. The optical measurement system as recited in claim 6, wherein the control unit of the control device is further configured to obtain the state information for each of the plurality of optical measurement units during a measurement operation after an initiation of the simultaneous measurement, calculate the measurement possible time, and display information showing the optical measurement unit in which the measurement possible time has become smaller that a predetermined value (in addition to the foregoing citations from claim 6, each of which are relevant here, it is necessary to establish that the battery usage is continuously determined (i.e. determined during operation) and that there is a threshold value triggering a display function. These can be seen in the same cited sections of Randall: [0186], [0190], [0215], and Figs. 11-12 where, e.g. in [0186] Randall covers that the display provides a low battery warning when the battery reaches a predetermined threshold value which in its own right teaches both missing limitations, or see Fig. 11 where the circuit in question has the battery monitor always connected even if the power switch 1104 is open. Additionally numerous further citations of Randall such as [0187] also render these functions clear as they clarify that the user can continuously monitor the batteries charge state on the display in real time during imaging, etc.).
Randall goes on to teach that measuring, communicating, and displaying this additional state information to the user brings about numerous benefits including: As per Randall’s [0177] allows the unit to wake up when wireless communication linkages are established and as per Randall’s [0194] allows the unit to shut down if moved out of wireless communication range; respectively allowing saving battery and reducing interference for devices with insufficient communication state. As per Randall’s [0186] these allow for facilitating proper or continuous operation by informing the user as to the battery status during operation or need to change batteries before beginning a procedure. As per Randall’s [0209] battery charge information allows for over-current protection preventing damage to probes or batteries. As per Randall’s [0211] this allows the user to interact with the probe in more meaningful ways including allowing the user to receive information and warnings about wireless range, power status, sensing capability, data transmission capability, quality of data transmission, etc.
Therefore it would have been obvious to one of ordinary skill in the art, prior to the date of invention, to improve the apparatus of Carnes with the acquisition, communication, and display of the claimed state information, as taught by Randall et al., in order to reap the many advantages described in the immediately preceding paragraph.

Regarding claim 8, Carnes teaches: 8. An optical brain function measurement method (See Carnes’s Abstract and then see also either [0003] or [0039] which cover that the sensors can be optical sensors and additionally regarding being a brain function measurement note that Carnes also describes e.g. obtaining data from the brain by subtracting the signal from the surface tissues in [0038], performing cerebral oximetry with plural sensors in [0033], or using Raman or fluorescent imaging among other options to image the tissue in [0040] each of which would be fully capable of gathering functional information on nervous tissue), comprising:
obtaining specific information which includes at least information on a communication state between a plurality of optical measurement units and a control device on whether or not each of a plurality of the optical measurement units is in a measurable state (as an initial consideration the examiner notes that the term “control device” here is being interpreted as a computer thus see Carnes’s Figs. 1-2 part 14 which is a computer called a monitor by Carnes, but which incorporates a microprocessor 48, memory 52 and 54 and control electronics including at least 48, 49, 58, 58, 60, and 62, etc. and for compact prosecution purposes the examiner notes that if the applicant wants to have a communication unit then they should claim this structure as it is not currently under examination; regarding the rest of the step, Carnes teaches that the connection between his sensors and the computer can be enacted wirelessly at [0036] and there the remainder of the limitations naturally/inherently follow for any wireless communication. This is true for several reasons: first the broadest reasonable interpretation (and even how the applicant uses the term in their specification) would include simply being connected or transiting data. Likewise substantially more meaningful interpretations in line with other/additional portions of the applicant’s specification are also inherent; e.g. note that Carnes’s [0036] states which protocols are envisioned and note that both Bluetooth and WLAN (i.e. IEEE 802.11) inherently not only allow the communicating devices to discover the connection status but also inherently include e.g. RSSI/RCPI so as to have a measure of communication strength built into any device which is compliant with the communication standard etc. As such it is unclear how any wireless communication could fail to inherently contain the claimed functional limitations and also clear that Carnes’s wireless communications would inherently contain substantially more communication state information than is required by the claim);
determining whether each of the plurality of optical measurement units can perform the simultaneous measurement; and controlling the plurality of optical measurement units so that a simultaneous measurement is performed by two or more of the plurality of optical measurement units simultaneously and in parallel,, and performs the simultaneous measurement on the subject (regarding the determination, Carnes’s invention inherently convers determining if the wireless device is connected and thus able to function, and also inherently covers determining that there is adequate signal to function at least for the Bluetooth and WLAN connections; regarding controlling the units to perform simultaneously, see Carnes’s Fig. 2 noting drive unit 60 connected to both the sensor 12 and timing unit 58 then see Carnes’s [0033] which covers that the measurements can be simultaneous as well as [0045] which covers that the diver receives timing data from the timing unit and drives the sensor units accordingly),
wherein each of the plurality of optical measurement units includes a plurality of optical measurement units, each of the plurality of optical measurement units includes a battery (this is inherent in the embodiment where the sensor 12 is wireless, see e.g. Carnes’s [0036] describing the sensor being wireless, because the sensor still performs electronic measurements, e.g. see Carnes’s [0037] describing the sensor performing electronic measurements, and therefore must have its own battery power given the lack of a cord. Furthermore the examiner notes that this is also a feature of the Randall art addressed below and has therefore been subject to an additional and/or alternative grounds of rejection under 103(a) below), an optical measurement unit processor (as best understood see Carnes’ Fig. 2 part 47 noting not only that this qualifies as a processor and is a portion of the optical measurement unit 14, but also that this can process the optical measurement data per se among other data as per [0043]-[0044] which detail that this comprises circuitry which performs the process of encryption on the optical measurements as well as memory for storing instructions, calibrations, and/or patient data), a holder that is mountable on a head of a subject (noting that “holder that is mountable” only requires that 1) the sensor could be used on the head, and 2) the sensor could be mounted in some way. Both are eminently inherent given their breadth, but regardless of inherency both can also be seen from Carnes as well. For example regarding 1) this is clearly shown in many sections of Carnes: see Carnes’ [0032] that iterates that the invention is described in terms of being used on a patient’s head, see [0037] which discusses that the method of use of Carnes requires being mounted on the patient’s forehead, see [0038] which iterates that the invention is used to determine e.g. cranial blood oxygenation, or see [0039] which iterates that the sensor can be configured for use on the forehead per se. Regarding 2) the examiner notes that mounting, even if only temporarily/by hand the sensor to the head is inherent and that Carnes is clearly capable of this small feature that would read on the claims as can be seen in the depiction provided by Carnes’ Fig. 1 noting that given the shape and external housing of Carnes it is clear that this could be used either as a hand held instrument or in tandem with some other structure such as a band or strap or adhesive as there are areas of the housing that are not required for sensing and could interact with such other mounting element. However and potentially more to the point the fact that the structures of Carnes’ invention explicitly include structure for mounting is also clear; e.g. see Carnes [0039] which again, specifically states that “sensor 12 is configured for use on a patient's forehead” and then see [0048] which specifically states “the sensor 12 may be configured to provide desired contact between the patient 46 and the detector 18, and/or the emitter 16” such that it is clear that using the invention specifically involves a unit which incorporates as part of its form/configuration a structure explicitly for mounting onto the patient’s head), a plurality of light transmitting probes disposed in the holder, and a plurality of light receiving probes disposed in the holder (see Carnes’ Fig. 2 noting that plural LEDs 42 and 44 and plural detectors 18A and 18B and included in 12; thus there are plural light emitting probes and plural light detecting probes respectively. Also and for compact prosecution the examiner notes that the two depicted sets of probes can actually be an array of even more elements; e.g. [0042] discusses as much with regards to the detectors Lastly, in the foregoing statements the examiner notes that iterating “fully capable of” is still appropriate because the claim is drafted to address the structures; however and for compact prosecution purposes, the examiner also notes that  each such statement is also backed up by a statement indicating that the function was performed per se and where the art of Carnes teaches as much),, and …, 
Furthermore in the foregoing the examiner additionally omitted the amended limitation “wherein the state information includes information on a remaining battery capacity of the optical measurement unit” as indicated by the second ellipsis because Carnes teaches very little about the state information and fails to teach the importance of transmitting and displaying this and other related state information such as memory capacity.
However Randall in the related field of wirelessly connected medical probes, teaches transmitting and displaying additional state information including (among others) “wherein the state information includes information on a remaining battery capacity of the optical measurement unit” (see Randall’s [0186] and [0190] which discuss remaining battery capacity being transferred to the computer and displayed and also sections such as [0215] (or Fig. 11 which is a battery monitoring circuit or Fig. 12 which is flow chart determining when to shut off the probe due to battery concerns) address transferring and utilizing battery capacity information, and where this serves as an alternate grounds of rejection to the examiner’s above statement about the necessity of the wireless probe of Carnes utilizing a battery, as Randall clearly teaches that wireless probes should contain a battery).
Randall goes on to teach that measuring, communicating, and displaying this additional state information to the user brings about numerous benefits including: As per Randall’s [0177] allows the unit to wake up when wireless communication linkages are established and as per Randall’s [0194] allows the unit to shut down if moved out of wireless communication range; respectively allowing saving battery and reducing interference for devices with insufficient communication state. As per Randall’s [0186] these allow for facilitating proper or continuous operation by informing the user as to the battery status during operation or need to change batteries before beginning a procedure. As per Randall’s [0209] battery charge information allows for over-current protection preventing damage to probes or batteries. As per Randall’s [0211] this allows the user to interact with the probe in more meaningful ways including allowing the user to receive information and warnings about wireless range, power status, sensing capability, data transmission capability, quality of data transmission, etc.
Therefore it would have been obvious to one of ordinary skill in the art, prior to the date of invention, to improve the apparatus of Carnes with the acquisition, communication, and display of the claimed state information, as taught by Randall et al., in order to reap the many advantages described in the immediately preceding paragraph.

Regarding claim 9, Carnes and Randall teach the basic invention as given above in regards to claim 1, and Carnes further teaches: 9. The system as recited in claim 1, further comprising a display unit configured to collectively display the state information obtained for each of the plurality of optical measurement units (see Carnes’s Figs. 1-2 part 20 which is a display and which is both fully capable of as much and also configured to display as much e.g. see Fig. 8 wherein multiple graphs and multiple datasets on the same graph are both displayed).

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 06/23/2022, with respect to the previously issued 112(b) rejections have been fully considered and are persuasive.  The associated rejections of the previous office action have been withdrawn.
Applicant's argument see pages 8-12, filed 06/23/2022, with respect to the rejection of claims 1-3 and 5-9 under 103(a) have been fully considered but they are not persuasive.

In the applicant’s argument labeled First, the applicant opines that Carnes does not have a processor in sensor 12. In this instance and upon reflection of what Carnes describes in his specification it is clear that encoder 47 is actually a component that performs both signal storing and processing operations and is therefore a processor. Likewise this processor actually acts on ‘optical measurements’ (i.e. encodes them, and also optionally stores them) so as to be a “optical measurement unit processor” as best understood. Therefore the argument is not convincing as evidenced by the further citations included in the rejection above.
In the applicant’s argument labeled Second, the applicant opines that the examiner’s statement of inherency is improper.
With regards to the examiner’s statement that the measurement unit of Carnes would inherently being mounted on the head, this is in fact a requisite to (i.e. follows logically and necessarily from) the fact that the measurement unit is explicitly capable of being used on the head such that the argument is not convincing to the examiner for a first reason. Likewise the examiner notes that this is also moot as the examiner has redrafted this portion of the rejection in accordance with the new claim wording and has more clearly explained their position. Furthermore the examiner also notes that multiple sections of Carnes were also referenced to show how this was taught (i.e. in addition to, separately from inherency) which are not responded to and which now feature direct underlined quotations despite this subject matter actually being removed from the claims by amendment so as to be unconvincing for a second reason.
With regards to the examiner’s statement that the battery would be inherent in the wireless embodiment of Carnes, in this regard the examiner notes that the applicant has not debated that Carnes teaches a wireless embodiment nor argued that Carnes could operate without a battery for power supply such that the examiner’s position appears to be correct and the applicant’s argument appears to be a mere allegation unsupported by any evidence that the examiner’s position is incorrect. As such the examiner holds the argument to be unconvincing due to being spuriously drafted. Additionally the applicant then turns to Randall (as the examiner’s rejection by inherency was alternative to the 103(a) rejection further featuring Randall) and further opines that Randall does not teach the other components of the optical measurement unit even if (as presumed by the absence of argument against) he teaches that wireless probes should contain batteries. This argument is not convincing to the examiner because Randall was not cited to provide these limitations that already exist in the primary reference. Thus this is both piecemeal analysis and improper as the examiner did not propose a 102 rejection under Randall. As such while portions of the statements are correct (e.g. Randall’s probe, while related by being a wireless imaging probe, is US not optical) the argument as a whole is not convincing to the examiner for the above cited reasons.
The applicant then concludes with an argument for patentability by similarity (re. claim 8) and dependency (re. claims 2-7 and 9) which is not convincing to the examiner because the examiner does not regard the independent claims as being patentable for the foregoing reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793